ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment and reply filed 9/15/2021. 
Previous rejections of the claims under 35 USC 103 are withdrawn as necessitated by the amendments.
Claims 1-17 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the art of record fails to teach or render obvious an integrated system for producing mesophase pitch and petrochemical products from a crude oil, comprising: a crude oil supply fluidly coupled to a reactor vessel operable to be heated to a predetermined temperature for a predetermined amount of time, and operable to reduce asphaltene content in the crude oil supply by allowing polymerization reactions to occur in the reactor vessel at an elevated pressure in absence of oxygen, wherein the reactor vessel maintains a void space to be occupied by nitrogen in addition to or alternative to other inert gases between about 10 volume percent and about 80 volume percent of the reactor vessel apart from the crude oil supply during heating to between about 350C and about 575C and a pressure greater than 1,000 psig; a three-phase gas, liquid, solid separator operable to separate a three-phase upgraded hydrocarbon product; and a cracking unit coupled to receive the liquid hydrocarbon component and to crack the liquid hydrocarbon component for petrochemicals production.
Art of record, Malone (US 7,318,891), teaches a system comprising a reactor vessel and separators, but fails to teach wherein the reactor vessel maintains a void space to be occupied by nitrogen in addition to or alternative to other inert gases between about 10 volume percent and about 80 volume percent of the reactor vessel apart from the crude oil supply during heating to between about 350C and about 575C and a pressure greater than 1,000 psig.
Art of record, Dickakian (US 4,518,483), teaches a system and method for producing mesophase pitch for carbon artifact manufacture comprising heat soaking in a vessel at a temperature in the range of 380-440 C, for a time of 1-500 minutes, optionally at an elevated pressure of 50-500 psig and purged with a gas such as nitrogen to aid in removal of unreacted fraction (col. 5-6). However, Dickakian fails to teach wherein the system comprises a crude oil supply and requires treatment of an asphaltenes fraction obtained from a heavy aromatic feedstock (col. 6) or wherein the reactor is operated above 1000 psig.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771